Exhibit 10.1

FIRST AMENDMENT

TO

CONAGRA FOODS, INC. 2014 STOCK PLAN

WHEREAS Conagra Brands, Inc., formerly known as ConAgra Foods, Inc. (the
“Company”) sponsors the ConAgra Foods, Inc. 2014 Stock Plan (the “Plan”);

WHEREAS, the Company, by action of the Board of Directors of the Company (the
“Board”), subject to certain limitations, has the authority, pursuant to
Section 10.1 of the Plan, to amend the Plan from time to time in its discretion;

WHEREAS, pursuant to Section 4.3 of the Plan, the Human Resources Committee of
the Board (the “Committee”) generally administers the Plan and has the authority
to prescribe and amend rules and regulations relating to the Plan, and make
determinations necessary for the administration of the Plan;

WHEREAS, pursuant to Section 5.5 of the Plan, the Committee is required to make
certain equitable adjustments to the Plan in connection with certain corporate
transactions, including certain spin-off transactions; and

WHEREAS, the Committee has recommended, and the Board desires to approve, an
amendment to the Plan to: (1) revise its provisions regarding tax withholding;
(2) memorialize certain equitable adjustments to the Plan approved by the
Committee in connection with the completed spin-off of the Company’s Lamb Weston
business; and (3) reflect the Company’s recent name change.

NOW, THEREFORE, the Plan is amended, effective as of the dates set forth herein,
in the following respects (the “First Amendment”):

1. Section 1.1 of the Plan is amended and replaced in its entirety, effective
December 11, 2017, to read as follows: “1.1 Name. The name of the plan shall be
the Conagra Brands, Inc. 2014 Stock Plan (the ‘Plan’).” Further, all other
references to “ConAgra Foods, Inc.” in the Plan will mean, effective
December 11, 2017, “Conagra Brands, Inc.” unless the context clearly requires a
different meaning.

2. Section 5.1 of the Plan is amended and replaced in its entirety, effective
December 11, 2017, to read as follows:

“5.1 Number. Subject to the provisions of Sections 5.4 and 5.5, the number of
shares of Stock subject to Awards under the Plan may not exceed (a) 40,307,503
shares of Stock (less one share of Stock for every share of Stock subject to
awards granted after July 28, 2014 under the 2009 Plan, provided that no awards
may be granted under the 2009 Plan after the effective date of the Plan), plus
(b) any shares of Stock subject to an outstanding award under the Predecessor
Plans that for any reason after July 28, 2014 is cancelled, terminates, lapses,
expires, is forfeited, becomes unexercisable for any other reason or is settled
for cash (in whole or in part) to the extent of such cancellation,



--------------------------------------------------------------------------------

termination, lapse, expiration, forfeiture, unexercisability or cash settlement;
provided, however, that the following shares of Stock subject to an award under
the Predecessor Plans may not again be made available for issuance of Awards
under the Plan: (x) shares used to pay the exercise price of an outstanding
award, (y) shares used to pay withholding taxes related to an outstanding stock
option or SAR award, or (z) shares not issued or delivered as a result of the
net settlement of an outstanding SAR; provided, further, however, that in the
event withholding tax liabilities arising from an outstanding award under the
Predecessor Plans other than a stock option or SAR are satisfied after July 28,
2014 by the tendering of shares (either actually or by attestation) or by the
withholding of shares by the Company, the shares so tendered or withheld shall
again be available for Awards under the Plan, but only to the extent such
withholding tax liabilities do not exceed minimum amounts of taxes required to
be withheld; provided, however, that such recycling of shares for tax
withholding purposes is limited to 10 years from the date of stockholder
approval of the Plan if such recycling involves shares that have actually been
issued by the Company. In the event that the Company repurchases shares with
Option proceeds or proceeds from stock option exercises under a Predecessor
Plan, such shares will not be added to the limit described above. The shares to
be delivered under the Plan may consist, in whole or in part, of treasury Stock
or authorized but unissued Stock, not reserved for any other purpose.”

3. Section 5.2 of the Plan is amended and replaced in its entirety, effective
December 11, 2017, to read as follows:

“5.2 Limit on Incentive Stock Options. Notwithstanding anything in this
Section 5, or elsewhere in this Plan, to the contrary and subject to adjustment
as provided in Section 5.5 of this Plan, the aggregate number of shares of Stock
actually issued or transferred by the Company upon the exercise of Incentive
Stock Options will not exceed 40,307,503.”

4. Section 5.3(a) of the Plan is amended and replaced in its entirety, effective
December 11, 2017, to read as follows:

 

  “(a) The maximum number of shares of Stock that may be subject to Awards
granted to any one Participant in any fiscal year under the Plan is 4,030,750.”

5. Section 5.4 of the Plan is amended and replaced in its entirety, effective
December 11, 2017, to read as follows:

“5.4 Cancelled, Terminated, Forfeited or Surrendered Awards. Any shares of Stock
subject to an Award that for any reason is cancelled, is terminated, lapses,
expires, is forfeited, becomes unexercisable for any other reason or is settled
for cash (in whole or in part) will, to the extent of such cancellation,
termination, lapse, expiration, forfeiture, unexercisability or cash settlement,
again be available for Awards under the Plan; provided, however, that the

 

-2-



--------------------------------------------------------------------------------

following shares of Stock may not again be made available for issuance of Awards
under the Plan: (a) shares used to pay the exercise price of an outstanding
Award, (b) shares used to pay withholding taxes related to an outstanding Option
or SAR Award, or (c) shares not issued or delivered as a result of the net
settlement of an outstanding SAR. In the event withholding tax liabilities
arising from an Award other than an Option or SAR are satisfied by the tendering
of shares (either actually or by attestation) or by the withholding of shares by
the Company, the shares so tendered or withheld shall again be available for
Awards under the Plan, but only to the extent such withholding tax liabilities
do not exceed minimum amounts of taxes required to be withheld; provided,
however, that such recycling of shares for tax withholding purposes is limited
to 10 years from the date of stockholder approval of the Plan if such recycling
involves shares that have actually been issued by the Company.”

6. The third sentence of Section 7.1 of the Plan is amended and replaced in its
entirety, effective December 11, 2017, to read as follows:

“Subject to adjustment as provided in Section 5.5 of this Plan, the maximum
number of shares of Stock with respect to which Awards may be granted to any one
Participant who is an Eligible Director in any fiscal year under the Plan is
53,743.”

7. Solely with respect to Awards granted under the Plan on or after December 11,
2017, Section 11.4 of the Plan is amended and replaced in its entirety,
effective December 11, 2017, to read as follows:

“11.4 Tax Withholding. The Company shall have the power to withhold, or require
a Participant to remit to the Company, an amount sufficient to satisfy all
withholding tax requirements on any Award under the Plan, and the Company may
defer issuance of Stock until such requirements are satisfied. Unless not
permitted by the Committee at the time of the grant of an Award, a Participant
may elect, subject to such conditions as the Committee shall impose, including
conditions and restrictions intended to comply with securities laws and any
Company policies regarding trading in securities, to satisfy any tax withholding
(a) by having shares of Stock otherwise issuable under the Plan withheld by the
Company or by delivering to the Company previously acquired shares of Stock, in
each case having a Fair Market Value sufficient to satisfy all or part of the
Participant’s statutory minimum applicable withholding tax obligation associated
with the transaction, or (b) by remitting cash or a check. Subject to any rules
established by the Company, the Participant may engage in additional tax
withholding above the statutory minimum applicable withholding requirements, up
to the maximum amount permissible regarding the Award, in accordance with
applicable law, provided that (x) such additional tax withholding is
specifically authorized by the Committee, (y) such additional tax withholding
does not cause adverse accounting consequences for the Company, and (z) the
total amount withheld does not exceed the Participant’s estimated tax
obligations attributable to such transaction.”

 

-3-



--------------------------------------------------------------------------------

8. Except as amended by this First Amendment, the Plan shall remain in full
force and effect. Capitalized terms used but not defined in this First Amendment
have the respective meanings ascribed thereto in the Plan.

*****

 

-4-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this First Amendment to be executed
on its behalf, by its officer duly authorized, this 15th day of December, 2017.

 

CONAGRA BRANDS, INC. By:    /s/ Ryan Egan   Name: Ryan Egan   Title: Vice
President, Human Resources